Citation Nr: 0801884	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability 
including as secondary to bilateral knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to April 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Decision Review 
Officer (DRO) hearing was held at the RO in January 2005.  

The May 2004 rating decision decided the veteran's claim on a 
de novo basis.  Regardless of whether the RO reopened the 
claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO may 
properly be reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must make a de novo 
determination as to whether there is new and material 
evidence to reopen the claim.  That issue has been 
characterized accordingly.  

The issue of the merits of entitlement to service connection 
for low back disability to include as secondary to service 
connected bilateral knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.  


FINDINGS OF FACT

1.  An April 1986 rating decision denied service connection 
for low back disability finding that there was no evidence of 
a chronic low back condition.  The veteran did not appeal 
this decision and it became final.       

2.  Evidence received since the April 1986 decision includes 
a medical opinion indicating that the veteran's chronic low 
back disability is related to service; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the April 1986 decision is new 
and material and the claim for service connection for low 
back disability may be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a), 3.303, (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

Service medical records reveal that in December 1970 the 
veteran was seen by medical personnel for a possible back 
strain from an accident.  On March 1973 separation 
examination the spine was found to be normal.  

A July 1975 rating decision granted service connection for 
Osgood-Schlater's disease of the right knee and assigned a 10 
percent rating.

An April 1986 rating decision denied service connection for 
low back disability finding that there was no evidence for a 
chronic low back condition.      

A March 1999 VA orthopedic clinic note shows a diagnosis of 
rule out lumbar herniated disc.  It was noted that the 
veteran had been on light duty as a housekeeping aid due to a 
Worker's Compensation claim since October 1998.  The veteran 
complained of low back pain with radiation to both legs, 
primarily in the left.  He indicated that the pain went down 
his buttock to the left calf and occasionally left ankle with 
numbness in the left first and second toes.  Physical 
examination showed weakness in the left gastroc muscle on 
repetitive toe flexion.  Straight leg raising was negative 
and there was decreased sensation over the first and second 
toes of the left foot.  An April 1999 follow-up note shows 
that the veteran reported that his symptoms were unchanged.  
He was using a lumbosacral support about 10 hours per day, 
which helped.  It was noted that he had had an initial 
mopping-related injury in August 1998 resulting in only back 
pain and that his leg pain started after his second mopping-
related injury in October 1998.  MRI testing had shown a 
herniated nucleus pulposus at L5-S1 and EMG testing had been 
negative.

A May 2001 VA progress note indicated that the veteran's knee 
condition may or may not have been the cause of his back 
difficulty.  

On May 2002 VA medical examination, the examiner found that 
the veteran's herniated nucleus pulposus at L5-S1 with 
degenerative disc disease was unrelated to his service 
connected right knee condition.  

On March 2004 VA medical examination, the examiner found that 
it was as likely as not that the veteran's low back 
disability was related to his military service.  

On subsequent April 2004 VA examination the examiner found 
that it was less likely than not that the veteran's current 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine was related to his one time possible 
back strain in service.  

A May 2004 rating decision granted service connection for 
degenerative joint disease of the left knee, residuals of 
Osgood Schlater's disease and assigned a 10 percent rating.  

At his January 2005 DRO hearing the veteran testified that 
sometime around September 1970 he injured his back in service 
when he and his fellow servicemen came under mortar attack on 
the way by truck to a fire base to help relieve troops who 
had been in the field for three months.  As a result of the 
attack everybody had to jump off of the trucks.  The veteran 
jumped off with his 40 pound pack on (as he was carrying 
ammunition) and then rolled down a hill near the firebase 
injuring his back.  He subsequently received a field 
examination and was given some pain pills.  The veteran 
further testified that he continued to have problems with his 
back and first got treatment for it in late 1973 or early 
1974.  

In a March 2005 medical opinion, a VA physician reviewed the 
record and opined that it was less likely than not that the 
singular incident of low back trauma in service significantly 
contributed to the veteran's development of degenerative disc 
disease of the lumbosacral spine in later years.     

In a March 2007 memorandum the RO determined that alleged 
records of VA treatment for the veteran's low back disability 
from 1973 to 1974 were unavailable.   

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2004), and the new definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including 
atherosclerosis, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

As noted above the April 1986 rating decision denied service 
connection for low back disability finding that there was no 
evidence for a chronic low back condition.  The veteran did 
not appeal this decisions and it became final.  38 U.S.C.A. 
§ 7105.  Accordingly, in order for the veteran's claim for 
service connection for low back disability to be reopened, 
new and material evidence would have to be received.  
38 U.S.C.A. § 5108.

Examining the evidence received since the April 1986 rating 
decision, the Board finds that the March 2004 VA medical 
examination finding relates to an unestablished fact 
necessary to substantiate the claim as it tends to show that 
the veteran's now chronic low back disability did become 
manifest in service.  It also raises a reasonable possibility 
of substantiating the claim because considered in and of 
itself, it could form the basis of a grant of service 
connection.    Accordingly, this newly received evidence is 
new and material and the veteran's claim for service 
connection for low back disability may be reopened. 


ORDER

The appeal to reopen a claim of service connection for low 
back disability is granted.  


REMAND

In the instant case the veteran was afforded with a VA 
examination by a VA physician's assistant (which was co-
signed by a VA physician) in April 2002 regarding his 
essential allegation that his service connected bilateral 
knee disability has caused or aggravated his low back 
disability.  The physician's assistant did find that the 
veteran's low back disability was unrelated to his service-
connected right knee disability.  The physician's assistant 
did not provide any rationale for this finding, however, and 
did not address any relationship between the low back and the 
veteran's service connected left knee disability (and 
appropriately so, as service connection for the left knee was 
not granted until May 2004).  Given these deficiencies, the 
Board finds that a new VA low back examination is warranted 
prior to final adjudication of the veteran's claim.  

On remand the RO should ensure that the veteran has received 
appropriate VCAA notice for his service connected claim 
including the evidence necessary to substantiate a claim for 
secondary service connection.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of the 
evidence necessary to substantiate his 
claim for service connection for low back 
disability on a direct and secondary 
basis; notice of his and VA's 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to his claim and 
notice regarding effective dates of 
awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should arrange for a VA 
orthopedic examination by a VA physician 
(other than the co-signing April 2002 
physician) to determine the likely 
etiology of the veteran's current low 
back disability.   The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether it is at least as likely as not 
(i.e. a 50% chance or better) that the 
veteran's service-connected bilateral 
knee disability has caused or aggravated 
his low back disability.  The examiner 
should explain the rationale for the 
opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


